DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
In view of the current amendment to the Abstract is now acceptable..
Drawings
The drawings are no longer objected to under 37 CFR 1.83(a) because the Applicant pointed out the disputed feature in Figure 1.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The recited detection device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Nowhere in the specification is it discloses what exactly structure entails a “detection device” and therefore remains interpreted under USC 112(f).  
Additionally it appears that the Applicant is arguing the reverse of MPEP 2182, such that, by way of example, a thermometer is a temperature detection device, while a temperature detection device does not necessarily have to be a thermometer. If the prior art claimed the means plus function of temperature detection and the applicant claimed a thermometer, the rejection would not stand, but here the facts are reversed with the applicant claiming the means plus function and the prior art claims a thermometer and so is valid.
Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive.
The Applicant argues that Turney et al. (US 2017/0031962) does not detect each type of energy generator or  detect each position of each energy generator, to which the Office respectfully disagrees because these elements are disclosed, emphasis added,  in  [0048] as reproduced below:
[0048] Each of subplants 202-212 is shown to include equipment 340 that can be controlled by central plant controller 302 and/or building automation system 308 to optimize the performance of central plant 200. Equipment 340 may include, for example, heating devices 220, chillers 232, heat recovery heat exchangers 226, cooling towers 238, thermal energy storage devices 242-244, pumps, valves, and/or other devices of subplants 202-212. Individual devices of equipment 340 can be turned on or off to adjust the thermal energy load served by each of subplants 202-212. In some embodiments, individual devices of equipment 340 can be 
The Office contends that the text discloses that Turnery does in fact detect which device is which, otherwise how would the controller know which device to switch on or off?
Additionally, since the controller optimizes the performance of the central plant, factors such as transmission loss would also be a factor and so it is apparent that the position or location of each device would also have to have been detected in order to make the optimization and should be apparent and obvious to one or ordinary skill in the art.
The Applicant further argues that the “base configuration” is “a schematic representation of a generalized infrastructure the system” based on the disclosure, this language is not presented in the claims and so the Office took a broader reasonable interpretation of the claim language and determined that Turney reads on the claims.
The new claims (11-19) will be addressed in the following new rejections.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Turney et al. (US 2017/0031962).
Regarding claim 1,Turney discloses an apparatus for configuring a multivalent energy supply system, the apparatus comprising: a memory device (312, [0057]) in which a base configuration (BK) is stored, the base configuration comprising: a plurality of energy generators (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2) (28, heater subplant & 
Turney does not directly mention a base configuration, but discloses that the devices can be operating at various capacities ([0048]) which would infer that there would be a baseload or base configuration referenceable for startup on normal running conditions.
Regarding claim 2,Turney discloses the apparatus according to claim 1, wherein, in the base configuration (BK), at least two energy generators (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2)  (232,Figure 2) are arranged in parallel to each other between the flow (V) (to building near  234 in Figure 2) and the return flow (R) (216). 
Regarding claim 3, Turney discloses the apparatus according to claim 2, wherein, in the base configuration (BK), one of the at least two energy generators (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2) (232, Figure 2) is arranged upstream at the flow (V) with respect to the buffer storage (P) (244). 
Regarding claim 4, Turney discloses the apparatus according to claim 3, wherein, in the base configuration (BK), the other of the at least two energy generators (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2) (220, Figure 2) is arranged downstream at the flow (V) with respect to the buffer storage (P) (242). 
Regarding claim 5, Turney discloses the apparatus according to claim 1, wherein, in the base configuration (BK), a first energy transfer (U) (226Figure 2) at which the carrier medium flows into the consumer circuit via the flow (V) is arranged in parallel to the buffer storage (P) (244, [0048]). 
Regarding claim 6, Turney discloses the apparatus according to  claim 5, wherein, in the base configuration (BK) in parallel to the first energy transfer (U), at least one primary-side energy transfer (UP) (226, Figure 2) is arranged upstream at the flow (V) and/or at least one secondary-side energy transfer (US) is arranged downstream at the flow (V). As a clarification because the Figure discloses four HRC (226, any adjacent two would satisfy this claim limitation. 
Regarding claim 9, Turney discloses the apparatus according to claim 1, wherein the detection device is further configured to detect, for each of the buffer storages (P, PP, PS) ([0078]), a type from a predetermined set of buffer storage types. 
Regarding claim 10, Turney discloses a method of configuring a multivalent energy supply system, the method comprising the steps of: reading out a base configuration (BK) from a memory device, wherein the base configuration (BK) comprises at least: a plurality of energy generators (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2) which use at least two different energy carriers to provide energy in the form of heat and/or cold and/or electrical energy; a flow (V) through which a carrier medium flows which receives energy from the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2) and transports it to a consumer circuit; a return flow (R) which receives the carrier medium coming from the consumer circuit; a buffer storage (P) arranged between the flow (V) and the return flow (R) for temporarily storing energy which is supplied to the buffer storage (P) via the flow (V); a first energy transfer (U) arranged in parallel to the buffer storage (P) and at which the carrier medium flows into the consumer circuit via the flow (V); wherein the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2)   (heater subplant in Figure 2) within the base configuration (BK) can be arranged at positions in parallel to the buffer storage (P)  (242,Figure 2) between the flow (V) (214) and return flow (R) (202) and/or in series in the flow (V); and detecting, by a detection device (302), for each of the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2) a type from a predetermined set of energy generator types and a position of the energy generator (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2) within the base configuration (BK) stored in the memory device; generating a system configuration (AK) .
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Turney et al. (US 2017/0031962) and Knop et al. (US 10,309,258).
Regarding claim 7, Turney discloses the apparatus according to claim 1, wherein,  but not that in  the base configuration (BK) in parallel to the first buffer storage (P), at least one primary-side buffer storage (PP) is arranged upstream at the flow (V) and/or at least one secondary-side buffer storage (PS) is arranged downstream at the flow (V). 
However, Knop discloses an energy balancing system (Abstract) wherein the heat storage units are arranged in parallel (C5, L49-60). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to install additional energy storage buffers upstream and downstream and parallel to the first storage buffer for the purpose of balancing the heat storage between the different buffers.
Regarding claim 17, Turney discloses the apparatus according to claim 11, wherein,  but not that in  the base configuration (BK) in parallel to the first buffer storage (P), at least one primary-side buffer storage (PP) is arranged upstream at the flow (V) and/or at least one secondary-side buffer storage (PS) is arranged downstream at the flow (V). 
.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Turney et al. (US 2017/0031962) and Vanhoudt et al. (US 10,883,728).
Regarding claim 8, Turney discloses the apparatus according to claim 1, but not that at least one energy generator (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2) is arranged in series between the buffer storage (P) and the energy transfer (U) in the flow (V). 
However, Vanhoudt discloses a broadband district heating system (Abstract) wherein at least one energy generator (16, Figure 1) is arranged in series between the buffer storage (32) and the energy transfer (23-2) in the flow (V). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to include the additional energy generator in order to increase the amount of energy stored in the buffer to maintain a desired minimum increasing the systems thermal efficiency.
Regarding claim 18, Turney discloses the apparatus according to claim 11, but not that at least one energy generator (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2) is arranged in series between the buffer storage (P) and the energy transfer (U) in the flow (V). 
. 
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Turney et al. (US 2017/0031962) and Grosch et al.  (US 2017/0082998).
Regarding claim 11,Turney discloses an apparatus for configuring a multivalent energy supply system, the apparatus comprising: a memory device (312, [0057]) in which a base configuration (BK)  of the multivalent energy supply system is stored, the base configuration including a plurality of energy generators (E1-E6, B1, B2, G1, G2, H1, H2, 01, 02) (28, heater subplant & chiller sub-plant) which use at least two different energy carriers to provide energy in the form of heat and/or cold and/or electrical energy ([0028,0040]- hot and cold); a flow (V) through which a carrier medium flows which receives energy from the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, 01, 02) and transports it to a consumer circuit; a return flow (R) (Figure 2, Hot water loop and cold water loop)  which receives the carrier medium coming from the consumer circuit (i.e. building); and a buffer storage (P) arranged between the flow (V) and the return flow (R) for temporarily storing energy which is supplied to the buffer storage (P) via the flow (V); wherein the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, 01, 02) within the base configuration (BK) can be arranged at positions in parallel to the buffer storage 
However, Grosch disclose a system monitoring system (Abstract) used to troubleshoot boilers and the like ([0013, 0050]) wherein the base configuration (BK) schematically represents a generalized infrastructure of the system ([0042, 0059, 0060] i.e. topology model).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to use this type of modeling structure in the algorithm of Turney for the purpose of planning and modifying the location of equipment or there access in an efficient manner.
Regarding claim 12,Turney, as modified,  discloses the apparatus according to claim 11, wherein, in the base configuration (BK), at least two energy generators (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2)  (232,Figure 2) are arranged in parallel to each 
Regarding claim 13, Turney, as modified, discloses the apparatus according to claim 12, wherein, in the base configuration (BK), one of the at least two energy generators (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2) (232, Figure 2) is arranged upstream at the flow (V) with respect to the buffer storage (P) (244). 
Regarding claim 14, Turney, as modified, discloses the apparatus according to claim 13, wherein, in the base configuration (BK), the other of the at least two energy generators (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2) (220, Figure 2) is arranged downstream at the flow (V) with respect to the buffer storage (P) (242). 
Regarding claim 15, Turney, as modified, discloses the apparatus according to claim 11, wherein, in the base configuration (BK), a first energy transfer (U) (226Figure 2) at which the carrier medium flows into the consumer circuit via the flow (V) is arranged in parallel to the buffer storage (P) (244, [0048]). 
Regarding claim 16, Turney, as modified,  discloses the apparatus according to  claim 15, wherein, in the base configuration (BK) in parallel to the first energy transfer (U), at least one primary-side energy transfer (UP) (226, Figure 2) is arranged upstream at the flow (V) and/or at least one secondary-side energy transfer (US) is arranged downstream at the flow (V). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Turney et al. (US 2017/0031962), Grosch et al.  (US 2017/0082998), and Knop et al. (US 10,309,258).
Regarding claim 17, Turney, as modified, discloses the apparatus according to claim 11, wherein,  but not that in  the base configuration (BK) in parallel to the first buffer storage (P), at least one primary-side buffer storage (PP) is arranged upstream at the flow (V) and/or at least one secondary-side buffer storage (PS) is arranged downstream at the flow (V). 
However, Knop discloses an energy balancing system (Abstract) wherein the heat storage units are arranged in parallel (C5, L49-60). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to install additional energy storage buffers upstream and downstream and parallel to the first storage buffer for the purpose of balancing the heat storage between the different buffers.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Turney et al. (US 2017/0031962), Grosch et al.  (US 2017/0082998), and Vanhoudt et al. (US 10,883,728).
Regarding claim 18, Turney, as modified, discloses the apparatus according to claim 11, but not that at least one energy generator (E1-E6, B1, B2, G1, G2, H1, H2, O1, O2) is arranged in series between the buffer storage (P) and the energy transfer (U) in the flow (V). 
However, Vanhoudt discloses a broadband district heating system (Abstract) wherein at least one energy generator (16, Figure 1) is arranged in series between the buffer storage (32) and the energy transfer (23-2) in the flow (V). ). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to include the additional energy generator in order to increase the amount of . 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Turney et al. (US 2017/0031962) and Grosch et al.  (US 2017/0082998).
Regarding claim 19,Turney discloses  a method of configuring a multivalent energy supply system, the method comprising the steps of: reading out a base configuration (BK)  of the multivalent energy supply system from a memory device (312, [0057]), wherein the base configuration (BK) includes a plurality of energy generators (E1-E6, B1, B2, G1, G2, H1, H2, 01, 02) (28, heater subplant & chiller sub-plant)  which use at least two different energy carriers to provide energy in the form of heat and/or cold and/or electrical energy; a flow (V) through which a carrier medium flows which receives energy from the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, 01, 02) and transports it to a consumer circuit; a return flow (R) (Figure 2, Hot water loop and cold water loop)  which receives the carrier medium coming from the consumer circuit (i.e. building); a buffer storage (P) (242) arranged between the flow (V) and the return flow (R) for temporarily storing energy which is supplied to the buffer storage (P) via the flow (V); and a first energy transfer (U) arranged in parallel to the buffer storage (P) and at which the carrier medium flows into the consumer circuit via the flow (V); wherein the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, 01, 02) within the base configuration (BK) can be arranged at positions in parallel to the buffer storage (P) between the flow (V) and return flow (R) and/or in series in the flow (V); and detecting, by a detection device, for each of the energy generators (E1-E6, B1, B2, G1, G2, H1, H2, 01, 02) a type from a predetermined set of energy generator types and a position of 
However, Grosch disclose a method of monitoring system (Abstract) used to troubleshoot boilers and the like ([0013, 0050]) wherein the base configuration (BK) schematically represents a generalized infrastructure of the system ([0042, 0059, 0060] i.e. topology model) is read from memory.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to use this type of modeling structure in the algorithm of Turney for the purpose of planning and modifying the location of equipment or there access in an efficient manner.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                             
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746